Citation Nr: 1310744	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for status post rhinoplasty with septoplasty and cartilage graft.

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome for the period prior to November 26, 2010, and to an evaluation in excess of 20 percent for the period from November 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from April 1983 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for status post rhinoplasty with septoplasty and cartilage graft, granted separate 10 percent disability evaluations respectively for left and right knee retropatellar pain syndromes effective March 1, 2004, and continued the Veteran's 10 percent disability evaluation for his left carpal tunnel syndrome.  By a rating decision dated April 7, 2011, the Veteran's disability evaluation for left carpal tunnel syndrome was increased to 20 percent disabling effective November 26, 2010, the date of the VA examination showing increased severity.

In September 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the San Antonio satellite office of the Houston, RO.  A transcript has been incorporated into the record

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After reviewing the record, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 C.F.R. § 19.9 (2012).

The Veteran is seeking entitlement to service connection for status post rhinoplasty with septoplasty and cartilage graft.  Specifically, he asserted during his September 2012 Travel Board hearing that he had a scar behind his right ear as a result of a cartilage graft performed in service to correct his deviated septum.  The Veteran testified that he developed a recurrent sebaceous cyst inside his nose after the surgery that he believes is a residual of the procedure.  In addition, the Veteran testified that since the cartilage was taken from his ear he periodically experiences balance problems and a woozy feeling.  

The Veteran was examined by VA in June 2011, at which time the examiner noted the graft scar, noted that the Veteran had 20 percent right and left nasal obstruction, identified the presence of nasal polyps, and rendered an opinion concerning the relationship of the sebaceous cyst to the service surgery.  Unfortunately, other than as to the graft scar, the examiner was not clear as to whether any other findings, to include the nasal obstructions and nasal polyps, were residuals of the rhinoplasty with septoplasty and cartilage graft performed in service.  Instead, the examiner only addressed whether there were any "unexpected" residuals of the surgery.  Therefore, a remand of the Veteran's claim is necessary.  The United States Court of Appeal for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claims seeking increased evaluations for right and left knee retropatellar pain syndrome and left carpal tunnel syndrome, the appeal must be remanded for a contemporaneous examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2012).  The most recent examination of the Veteran for the referenced disorders was in November 2010.  At the September 2012 Travel Board hearing, the Veteran asserted that his bilateral knee and left carpal tunnel disabilities had worsened since his last examination.  Accordingly, remand is required to provide the Veteran with another examination.

Lastly, at his hearing, the Veteran testified that he receives his treatment for the disorders at issue through VA, and also through TRICARE for his left wrist.  On remand, additional efforts to obtain outstanding medical records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify all sources of treatment, VA and private, for the disabilities at issue. With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, schedule the Veteran for an otolaryngological examination to assess the nature and etiology of any residuals of his in service rhinoplasty with septoplasty and cartilage graft.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All findings should be reported in detail and any indicated tests or studies should be completed (to specifically include any balance or inner ear problems associated with the cartilage graft).  The examiner is specifically requested to identify each currently present residual of the rhinoplasty and septoplasty with cartilage graft performed in service.  The examiner must specifically indicate whether any nasal obstruction or nasal polyps present are a residual of the service surgery.  The examiner should explain the rationale for all opinions provided.

3.  The Veteran should also be scheduled for a comprehensive orthopedic examination to determine the current severity of his bilateral knee retropatellar pain syndrome.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All findings should be reported in detail and any indicated tests or studies should be completed (to specifically include active and passive ranges of motion, with any further limitation of motion due to pain reported).  The examiner should note whether the disability results in weakened movement, excess fatigability, or incoordination.  The examiner should explain the rationale for all opinions provided.

4.  The Veteran should be afforded a VA neurological examination by an appropriate physician to ascertain the severity and manifestations of his service-connected left carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected left carpal tunnel syndrome.

The examiner should report all signs and symptoms necessary for rating the Veteran's left carpal tunnel syndrome under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe impairment.  A complete rationale for all opinions expressed should be provided.

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determinations remain unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


